t c memo united_states tax_court nicholas m romer petitioner v commissioner of internal revenue respondent docket no filed date howard s kleyman for petitioner tracy a martinez and jonathan decatorsmith for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules of continued respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure the issues for decision are whether petitioner is entitled to exclude from gross_income certain per_diem payments which he received during whether petitioner's horse selling and leasing activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 whether certain expenses paid_by petitioner in connection with his aviation activity are deductible as ordinary and necessary business_expenses and whether petitioner is entitled to schedule a itemized_deductions which exceed his claimed standard_deduction some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner claimed he resided in antioch tennessee on the date the petition was filed in this case petitioner has been a certified_public_accountant since he founded an accounting firm in minneapolis minnesota in which sometime prior to was incorporated under the laws of minnesota as a professional_corporation called romer company p c romer during petitioner was an 8-percent shareholder and the president of romer derf bistodeau romer's vice president owned the remaining percent of romer's shares continued practice and procedure prior to petitioner resided pincite pillsbury avenue in minneapolis and worked as an accountant out of romer's office in minneapolis in date he began working as a pilot for american airlines inc in nashville tennessee he established his residence in antioch tennessee located near nashville shortly after he began working as a pilot he took steps to sell his former residence in minneapolis including the execution of a sales contract in date respondent's criminal_investigation_division cid initiated an investigation into romer's return preparation practice and seized all of romer's clients' files with the height of the tax season approaching and their files in cid's possession petitioner and mr bistodeau were not certain that romer would survive the year after considering the severity of the situation it was agreed that petitioner would begin to regularly travel to minneapolis from nashville to help romer represent itself in the investigation and to reassure its clients it was also agreed that petitioner would not be paid any salary for his services until after it was determined that romer would survive respondent's investigation it was arranged however for petitioner to be reimbursed for his traveling expenses_incurred in connection with working for romer in minneapolis at the federal standard per_diem rate for lodging meals and incidental_expenses of dollar_figure per day at that time petitioner also abandoned the sale of his former minneapolis residence he eventually sold the residence to a different buyer in as a result of the foregoing events petitioner divided his time during between nashville and minneapolis he reduced his pilot rank from captain to first officer co-pilot and took a reduction in salary which enabled him to travel more easily to minneapolis his regular flight schedule during involved a short flight from nashville to paducah kentucky in the evening staying overnight in paducah at the airline's expense and a short flight back to nashville the following morning he would repeat this round trip to and from paducah three evenings and three mornings in a row on the last morning of his weekly flight schedule petitioner would take a 3-hour flight to minneapolis where he would work for or days for romer during his spare time in tennessee petitioner spent a few hours per week training a horse he had played polo as a hobby for many years prior to his relocation to nashville and believed that several wealthy polo players in the nashville area would be willing to pay at least dollar_figure for a properly trained horse petitioner had a horse shipped to nashville from minnesota in date he did not attempt to train this horse but he did lease it to other individuals in date he purchased a second horse for dollar_figure which he attempted to train as a polo horse this horse did not prove to have the athletic ability required to present it for sale petitioner's records show that he abandoned the activity in date he has not leased or trained any horses since that time the first issue for decision is whether petitioner is entitled to exclude from his gross_income the per_diem payments that he received from romer during petitioner submitted three invoices to romer on which he claimed that he worked in minnesota for four days in mid-date and 2-l days per week for the following weeks for a total of days for the year romer issued three checks to him during in the total amount of dollar_figure petitioner did not report the dollar_figure on his return in the statutory_notice_of_deficiency respondent determined that the payments must be included in gross_income sec_61 includes in gross_income all income from whatever source derived 348_us_426 however sec_1_62-2 income_tax regs provides amounts treated as paid under an accountable_plan are excluded from the employee's gross_income are not reported as wages or other compensation on the employee's form_w-2 and are exempt from the withholding and payment of employment_taxes fica futa rrta rurt and income_tax sec_1_62-2 income_tax regs provides that in order for amounts paid under an arrangement to be treated as paid under an accountable_plan the arrangement must satisfy a business connection requirement a substantiation requirement and a return of excess requirement sec_1_62-2 d - f income_tax regs if an arrangement meets these three requirements all amounts paid under the arrangement are in general treated as paid under an accountable_plan and are excluded from the employee's gross_income respondent conceded on brief that petitioner was an employee of romer during respondent argues however that the arrangement does not satisfy the business connection and the substantiation requirements set out in sec_1_62-2 income_tax regs and sec_1_62-2 income_tax regs respectively business connection requirement sec_1_62-2 income_tax regs provides that an arrangement satisfies the business connection requirement if it provides advances allowances including per_diem allowances or reimbursements only for business_expenses that are allowable as deductions by part vi sec_161 and the following subchapter_b chapter of the code and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee of the employer sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business including the trade_or_business of being an employee 326_us_465 sec_162 allows a deduction for traveling expenses if the expenses are ordinary and necessary paid_or_incurred while away from home and paid_or_incurred in pursuit of a trade_or_business 67_tc_824 the purpose behind the deduction for expenses paid_or_incurred while a taxpayer is away from home is to ease the burden on the taxpayer who incurs additional and duplicate living_expenses 438_f2d_905 2d cir 55_tc_783 based on the record we find that the arrangement in issue meets the business connection requirement the arrangement provided a per_diem_allowance for petitioner's ordinary and necessary traveling expenses_incurred while away from his tennessee residence which are allowed as a deduction under sec_162 the amounts paid under the arrangement were directly connected to petitioner's trade_or_business as romer's employee because he received the per_diem_allowance only for the days on which he worked for romer in minneapolis substantiation requirement sec_1_62-2 income_tax regs provides that an arrangement satisfies the substantiation requirement if it requires each business_expense to be substantiated to the employer within a reasonable period of time in the case of business_expenses governed by sec_274 sec_1 e income_tax regs provides that an arrangement meets the substantiation requirement if information sufficient to satisfy the substantiation requirements of sec_274 and the regulations thereunder is submitted to the employer sec_274 provides that no deduction is allowable under sec_162 or sec_212 for any traveling expenses including meals_and_lodging while away from home unless the taxpayer complies with strict substantiation rules in particular the taxpayer must substantiate the amount time place and business_purpose of the expenses by adequate_records or by sufficient evidence corroborating his own statement sec_274 sec_1_274-5t c temporary income_tax regs fed reg date pursuant to his authority provided for in sec_1 d -1 income_tax regs the commissioner issued revproc_92_17 1992_1_cb_679 and revproc_93_21 1993_1_cb_529 which provide rules under which the amount of ordinary and necessary business_expenses of an employee for lodging meal and or incidental_expenses will be deemed substantiated when an employer provides a per_diem_allowance under a reimbursement or other expenses allowance arrangement to pay for such expenses section dollar_figure of each of the revenue procedures defines a per_diem_allowance as a payment under a reimbursement or other expense allowance arrangement that meets the requirements specified in sec_1_62-2 of the regulations and that is paid with respect to ordinary and necessary business_expenses incurred or which the employer reasonably anticipates will be incurred by an employee for lodging meal and or incidental_expenses for travel away from home in_connection_with_the_performance_of_services as an employee of the employer reasonably calculated not to exceed the amount of the expenses or the anticipated expenses and paid at the applicable federal per_diem rate a flat rate or stated schedule or in accordance with any other service- specified rate or schedule rev_proc c b pincite revproc_92_17 c b pincite we find that the arrangement in this case meets the definition of per_diem_allowance provided in the commissioner's revenue procedures it was reasonable for romer to anticipate that petitioner would incur lodging meal and incidental_expenses as its employee while he was away from his tennessee residence it was also reasonable for romer to estimate that the applicable federal per_diem rate for minneapolis would not exceed petitioner's anticipated expenses we find that the amount of petitioner's traveling expenses is deemed substantiated under the per_diem_allowance method with respect to the time place and business_purpose of traveling expenses sec_1_274-5t temporary income_tax regs fed reg date generally provides that a taxpayer must substantiate these elements of an expenditure by adequate_records or by sufficient evidence corroborating his own since the arrangement provides for a per_diem allowance it is treated as satisfying the sec_1_62-2 income_tax regs return of excess requirement for an accountable_plan see sec_1_62-2 income_tax regs statement in addition to petitioner's and mr bistodeau's testimony the record contains a handwritten log of petitioner's activities with respect to respondent's criminal investigation of romer and with respect to romer's clients in addition karen coon a certified_public_accountant who was associated with romer as an independent_contractor testified that petitioner generally worked in the minneapolis office or days each week during she also verified that he posted a monthly schedule in the minneapolis office which showed when he would be working in the office we find that this corroborative evidence is sufficient to establish the time place and business_purpose elements of petitioner's traveling expenses and conclude that the arrangement satisfies the sec_1_62-2 income_tax regs substantiation requirement we have also considered respondent's broad assertion that petitioner and mr bistodeau conspired to label petitioner's compensation from romer as reimbursements under the arrangement in order for petitioner to avoid income_tax_liability and for romer to avoid employment_tax liability on the amount_paid to him during based on our review of the record we find that a bona_fide arrangement existed between petitioner and romer during we reject respondent's conspiracy theory because he offered absolutely no evidence in support of the alleged tax_avoidance scheme we conclude that the amounts paid under the arrangement between petitioner and romer are properly treated as paid under an accountable_plan accordingly we hold that petitioner is entitled to exclude from his gross_income the dollar_figure in per_diem payments which he received from romer during the second issue for decision is whether petitioner's horse selling and leasing activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 on a schedule c attached to his return petitioner reported gross_income from his horse selling and leasing activity in the amount of dollar_figure claimed expenses in the total amount of dollar_figure and claimed a net_loss in the amount of dollar_figure in the statutory_notice_of_deficiency respondent disallowed the net_loss on the ground that the activity was not engaged in for profit sec_183 disallows any deduction attributable to an activity_not_engaged_in_for_profit except as provided in sec_183 for purposes of sec_183 the term activity_not_engaged_in_for_profit means any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 sec_183 sec_162 provides for the deduction of all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business where an activity does not constitute a trade_or_business sec_212 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income or the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 and whether a taxpayer engaged in an activity with the objective of making a profit is a question of fact 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs while a reasonable expectation of profit is not required the taxpayer's profit objective must be bona_fide 88_tc_464 in making this determination the court gives more weight to objective facts than to a taxpayer's mere statement of intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a nonexclusive list of factors to be considered in deciding whether an activity is engaged in for profit these factors include the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved after considering the above factors we find that petitioner has not proved that he was engaged in his horse selling and leasing activity with the requisite profit objective necessary to support deductions under sec_162 or sec_212 and we are not convinced that petitioner's experience in training horses ever involved more than his use of them for his own personal recreation he admits that he spent only a few hours each week on this activity and that part of this time was spent demonstrating his competence as a polo player to the members of the nashville polo club although he testified that his intention was to make a profit by selling horses we find that the objective facts in this case show that he never made the kind of commitment to the activity that would have given him a reasonable chance to make a profit we hold that petitioner is not entitled to a business loss deduction with respect to his horse selling and leasing activity respondent's determination on this issue is sustained the third issue for decision is whether expenses paid_by petitioner in connection with his aviation activity are deductible as ordinary and necessary business_expenses on a single schedule c attached to his return petitioner labeled his various aviation activities other than his piloting for american eagle as pilot flight instructor antique aircraft expert a c dealer he reported gross_receipts in the amount of dollar_figure and claimed the following expenses car truck expenses dollar_figure legal professional services big_number rent travel dues subscription sec_25 books total dollar_figure respondent concedes that petitioner has substantiated all of the claimed expenses but did not allow deductions for the car and truck expenses rent travel and dues and subscriptions respondent's position is that the disallowed expenses are nondeductible personal expenses which are not related to the gross_receipts reported on the schedule c petitioner admits that the dollar_figure which he reported on the schedule c was received by him for commercial flying services which he performed for a company called hills-gilbertson prior to he also admits that the disallowed expenses were not related to the services he provided to hills-gilbertson the disallowed expenses were related however to petitioner's involvement with an organization called confederate air force inc caf which is dedicated to the preservation of world war ii combat aircraft based on the record we find that his involvement with caf during did not constitute the type of activity that entitles him to deductions for his claimed expenses under sec_162 or sec_212 furthermore we reject his alternate argument that the disallowed expenses are deductible as charitable_contributions we are not convinced that his activity benefited caf in any way the record does not show that he participated in any of caf's air shows rather the record shows that during petitioner was paying caf for his use of its aircraft in order to learn how to fly world war ii planes we conclude that these expenses were personal in nature and are not deductible pursuant to sec_262 we sustain respondent's determination on this issue the fourth issue for decision is whether petitioner is entitled to schedule a itemized_deductions which exceed his claimed standard_deduction for petitioner prepared his own return for and claimed a standard_deduction in the amount of dollar_figure as an individual with a filing_status of single petitioner now contends that he is entitled to itemized_deductions in the total amount of dollar_figure after carefully reviewing the record we find that petitioner is entitled to the following itemized_deductions minnesota individual income taxes real_estate_taxes personal_property_taxes total taxes paid dollar_figure big_number dollar_figure computer donated to caf dollar_figure sponsorship of caf's miss mitchell total gifts to charity total itemized_deductions big_number dollar_figure although we also find that petitioner paid for certain deductible employee business_expenses in connection with his position at american airlines inc the total amount of such deductible expenses does not exceed percent of his adjusted_gross_income as determined in accordance with our holdings on the other issues in this case therefore petitioner is not entitled to a deduction for such expenses sec_67 accordingly we hold that petitioner is entitled to itemized_deductions for in the total amount of dollar_figure to reflect the foregoing decision will be entered under rule
